Citation Nr: 0305661	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  97-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left arm carpal tunnel 
syndrome.

(The issues of entitlement to service connection for chronic 
lumbosacral strain with spondylosis of L3-4, L4-5 and L5-S1, 
and for cervical spondylosis with radicular pain will be the 
subject of a future Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to September 
1992, to include service in the Southwest Asia theater of 
operations from December 1990 to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Although the veteran perfected appeals pertaining to claims 
of entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), and entitlement to an earlier 
effective date for service connection for PTSD, he withdrew 
his appeals of these issues in correspondence received in 
February 2000 and September 2002 respectively.  Therefore, 
these issues are no longer for appellate consideration.  
38 C.F.R. § 20.204 (2002).

In April 1996, the veteran submitted claims of entitlement to 
service connection for rashes, sinus problems, diarrhea and 
aching joints that have not been initially addressed by the 
RO.  Therefore, these issues are referred to the RO for 
initial adjudication.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a chronic 
lumbosacral strain with spondylosis at L3-4, L4-5 and L5-S1, 
and for cervical spondylosis with radicular pain pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDING OF FACT

There is no competent evidence of record showing current 
evidence of left arm carpal tunnel syndrome.  


CONCLUSION OF LAW

Left arm carpal tunnel syndrome was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5103, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in March 1996, October 1998, January 1999, November 
2001 and September 2002, that VA would obtain all relevant 
evidence in the custody of VA and Social Security 
Administration.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  
Moreover, copies of his records from Social Security 
Administration have been associated with his claims files.  
The claimant was notified of the need for VA examinations, 
and several were accorded him.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify the appellant of any 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Factual Background

The veteran's service medical records show he complained of 
neck pain in March 1989.  He denied sustaining any injury.  
An April 1989 treatment record indicates that his neck felt 
better and the tingling in his fingers was gone.  There are 
no other relevant complaints, findings, treatment or 
diagnoses in service that could be associated with left arm 
carpal tunnel syndrome.  In his June 1992 medical history 
report, the veteran gave a history of having fractured his 
left forearm with no sequale.  His June 1992 separation 
examination report indicates that a neurological examination, 
as well as clinical evaluation of his upper extremities was 
normal.

October 1992 VA orthopedic and general medical examination 
reports, as well as January 1993 VA orthopedic and 
neurological examination reports show no relevant left arm 
complaints, findings or diagnoses.  In March 1993, the 
veteran reported that his hands swelled, but no pertinent 
diagnosis was offered.  During his August 1993 Gulf Registry 
Examination, the veteran did not complain of left arm 
numbness or pain and his neurological examination was normal.

VA treatment records, dating from October 1992 to March 1996, 
show the veteran initially complained of numbness in his 
arms, particularly the left arm, in January 1994.  The 
assessment was arthralgias.  The veteran again complained of 
off and on numbness in his left arm in February 1994.  The 
diagnosis was questionable cervical disc protrusion.  In 
March 1994, he complained of neck pain since 1991 that 
radiated down his shoulders and back.  

A September 1994 report noted complaints of arm pain, with a 
three week history of left arm numbness.  The diagnoses was 
arthralgias.

A December 1994 treatment record notes the veteran's 
complaints of pain in the neck, left arm and low back, as 
well as numbness in the left arm with tingling.  The veteran 
stated that the pain began in the Gulf War.  The examination 
was inconsistent and it was difficult to assess the extent of 
his problem.  An electromyography/nerve conduction study 
(EMG/NCS) was ordered.  

A February 1995 EMG study revealed some evidence of mild left 
C6, 7 and 8 radiculopathy, that would be expected for a 
person of the veteran's age.  Electroneurography of the left 
median nerve range and left ulnar F response were both 
normal.  A February 1995 treatment record indicates that the 
veteran reported generalized pain in the neck, left arm and 
left leg.  He stated a neurologist had told him that he had 
left arm carpal tunnel syndrome.  The diagnoses included 
"carpal tunnel."  A March 1996 treatment record shows an 
impression of left cervical radiculopathy confirmed by an 
EMG.

During a January 1994 medical evaluation for the Social 
Security Administration (SSA), the veteran did not complain 
of left arm numbness or pain and there are no relevant 
findings.  Neurological examination was negative for evidence 
of focal weakness. 

A March 1995 VA neurological examination report notes the 
veteran's history of having some difficulty with his left arm 
and shoulder.  Examination revealed muscle strength of 5/5 
throughout all extremities although left hand grip was poor 
with poor effort, and doubtful reliability.  The clinical 
assessment included neck, shoulder and hand discomfort and 
possible cervical radiculopathy.  

A September 1996 examination by a VA Pain Clinic physician 
did not result in a diagnosis of carpal tunnel syndrome.

At a February 1997 VA neurological examination, the veteran 
denied arthralgia, myalgia, as well as constitutional 
symptoms.  He did complain of occasional leg and hip pain.  
Neurologically the veteran was judged to be intact.  The 
examiner found no apparent disability and despite multiple 
complaints, found no convincing objective abnormality.  

During a September 1997 personal hearing, the veteran 
testified that he was diagnosed with carpal tunnel syndrome, 
and told that he had no nerve endings "coming out of the 
side of my neck."  He was further told that two vertebrae 
were crushed.  He believed his disability stemmed from the 
conditions of his combat experience in the Gulf War.  He 
reported he was bounced around in the vehicle he rode in over 
rough roads with bombs going off around him and incoming 
rounds of ammunition.  He did not seek treatment for carpal 
tunnel syndrome in service.  He could not recall when he 
first sought treatment with VA for the condition after his 
discharge from service.

VA treatment records, dating from April 1996 to September 
1997 show that the veteran had a diagnosis of carpal tunnel 
syndrome (CTS) in early September 1997.  

An October 1998 Social Security Benefit information report 
shows that the veteran was approved for Social Security 
Administration (SSA) disability benefits for affective and 
mood disorders with an onset date in October 1995.

At the time of his February 1999 VA orthopedic examination, 
the veteran gave a history of having been struck in the back 
of the neck by a hatch during the Persian Gulf War in 1991.  
Although he received no immediate medical care, his neck pain 
reportedly became progressively worse and radiated into his 
left shoulder and left upper extremity at the time.  He 
complained of left hand pain and weakness with numbness in 
both hands.  Cervical X-ray studies revealed degenerative 
joint disease with grade I spondylolisthesis at level C3-4.  
The relevant diagnosis was cervical spondylosis with 
radicular pain to the left shoulder and left upper extremity.  
That same month, a VA examination for fibromyalgia notes the 
same pertinent history and shows a diagnosis of left C6-7 
cervical radiculopathy with no evidence of fibromyalgia.  A 
February 1999 VA neurological examination notes the veteran's 
complaint of left-sided numbness and weakness, and shows a 
diagnosis of cervical spondylosis.  

Personal statements were received in February 2000 from the 
veteran's girlfriend and cousin.  His girlfriend stated that 
the veteran often complained of stiffness in his wrists, 
arms, back and neck ,and that all prescribed medications did 
not work for the pain.  She also complained of a constant 
tingling sensation in his hands and feet.  His cousin 
observed the veteran once when his left side was "limp" and 
he appeared to have no strength in his left side.

VA treatment records, dating from September 1997 to August 
2002, show that a May 2000 X-ray study of the cervical spine 
revealed mild spondylosis.  A MRI of the cervical spine, 
conducted in October 2000 revealed mild diffuse spondylosis 
of the cervical spine with straightening of cervical 
lordosis; central posterior ridging and disc bulge/broad-
based protrusion at the C6-7 level with minimal impingement 
on the anterior spinal cord; and diffuse posterior ridging 
from C3-4 to C5-6 levels.  A January 2001 pain management 
progress note included an impression of myofascial pain 
syndrome, chronic cervical neck pain with carpal tunnel 
syndrome.  Subsequent treatment records show ongoing 
treatment for myofascial pain syndrome. 

Analysis

The veteran alleges that he has left arm carpal tunnel 
syndrome as a result of his service in the Persian Gulf.  He 
believes that he might be eligible to service connection for 
his left arm disability under the provisions of 38 C.F.R. 
§ 3.317 (2002).  

Service connection for disabilities due to undiagnosed 
illnesses is granted if there is evidence that the claimant 
(1) is a "Persian Gulf veteran;" (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  See 38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2002).

The veteran's left arm complaints have been identified as 
either carpal tunnel syndrome or symptoms of cervical 
radiculopathy.  The provisions of 38 C.F.R. § 3.317 do not 
apply to diagnosed disorders.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Hence, this theory of entitlement does not 
lead to a grant of the benefit sought on appeal..

A disorder may be directly service connected if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service, or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

The preponderance of the evidence is against the veteran's 
claim for service connection for left arm carpal tunnel 
syndrome.  Other than the April 1989 complaints of tingling 
in his fingers, associated with neck pain, there is no 
evidence in his service medical records of any other 
complaints, findings, treatment or diagnosis that could even 
remotely be associated with carpal tunnel syndrome of the 
left arm.  

Further, there is no competent medical evidence of record 
that the veteran currently has any diagnosed left arm carpal 
tunnel syndrome.  In this regard, the Board acknowledges the 
February 1995, September 1997 and January 2001 treatment 
records, but finds more probative VA examination reports and 
the majority of the treatment records indicating the 
veteran's left arm complaints are due to left cervical 
radiculopathy.  These studies are assigned greater probative 
value because they were prepared after a thorough review of 
the claims file and consideration of all prior studies.  
There is no evidence that the treatment records diagnosing 
left arm carpal tunnel syndrome reviewed the treatment 
records or studies.  Moreover, the few treatment records 
showing a diagnosis of left arm carpal tunnel syndrome do not 
constitute "competent medical evidence" as the information 
recorded by the medical examiners, is unenhanced by any 
additional medical comment by those examiners.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  

Although the veteran asserts he currently has left arm carpal 
tunnel syndrome, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Service connection is not in order in the 
absence of any residuals or evidence of a current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Finally, even assuming that the appellant currently suffers 
from carpal tunnel syndrome, there is no competent evidence 
linking the disorder to service.  Accordingly, the claim of 
entitlement to service connection for left arm carpal tunnel 
syndrome must be denied.  

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for left arm carpal tunnel syndrome is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

